Appellate Case: 21-6055      Document: 010110716126     Date Filed: 07/26/2022    Page: 1
                                                                                 FILED
                                                                     United States Court of Appeals
                                       PUBLISH                               Tenth Circuit

                       UNITED STATES COURT OF APPEALS                        July 26, 2022

                                                                        Christopher M. Wolpert
                              FOR THE TENTH CIRCUIT                         Clerk of Court
                          _________________________________

  SCOTT HOCKENBERRY,

        Plaintiff - Appellant,

  v.                                                         No. 21-6055

  UNITED STATES OF AMERICA,

        Defendant - Appellee.
                       _________________________________

                      Appeal from the United States District Court
                         for the Western District of Oklahoma
                              (D.C. No. 5:19-CV-01111-G)
                        _________________________________

 Submitted on the briefs:*

 Rodney K. Hunsinger & Jared R. Boyer, HB Law Partners, PLLC, Norman, Oklahoma,
 for Plaintiff-Appellant.

 Brian M. Boynton, Acting Assistant Attorney General; Robert J. Troester, Acting United
 States Attorney; Mark B. Stern, Attorney, Appellate Staff; Amanda L. Mundell,
 Attorney, Appellate Staff, United States Department of Justice, Washington, D.C., for
 Defendant-Appellee.
                         _________________________________

 Before MORITZ, KELLY, and CARSON, Circuit Judges.
                   _________________________________

 CARSON, Circuit Judge.

       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument.
Appellate Case: 21-6055    Document: 010110716126        Date Filed: 07/26/2022      Page: 2



                      ________________________________

       Scott Hockenberry filed a complaint against Michelle Kalas in Oklahoma state

 court alleging state-law claims of defamation, tortious interference, invasion of

 privacy, intentional infliction of emotional distress, and abuse of process.

 Hockenberry’s claims related to Kalas’s statements to third parties accusing him of

 sexual assault and other misconduct. The United States certified under 28 U.S.C.

 § 2679 that Kalas was acting within the scope of her federal employment when she

 made such statements. It then removed the action to federal court and substituted the

 United States as the defendant, deeming Hockenberry’s claims to be brought under

 the Federal Torts Claims Act (“FTCA”).

       Once in federal court, Hockenberry challenged the United States’

 scope-of-employment (“SOE”) certification. The district court rejected that

 challenge, ruling that Hockenberry failed to demonstrate that Kalas had engaged in

 conduct beyond the scope of her federal employment. The court then granted the

 United States’ motion to dismiss Hockenberry’s action for lack of subject-matter

 jurisdiction based upon the United States’ sovereign immunity.

       Hockenberry appeals, asserting error in the district court’s denial of his motion

 challenging the United States’ SOE certification. Exercising jurisdiction under

 28 U.S.C. § 1291, we hold that the district court erred in concluding that an

 evidentiary hearing on Hockenberry’s motion was not necessary. We therefore

 reverse the district court’s judgment and remand for further proceedings consistent

 with this Opinion.

                                            2
Appellate Case: 21-6055   Document: 010110716126        Date Filed: 07/26/2022      Page: 3



 I.    Background

       Hockenberry is a Captain in the United States Army and Kalas is an Army

 Reserve Captain. In 2016, Hockenberry and Kalas were employed as attorneys at

 Fort Sill near Lawton, Oklahoma. Hockenberry was a special victims prosecutor and

 Kalas was a civilian legal assistance attorney. Beginning in May 2016, Hockenberry

 and Kalas became involved in a consensual sexual relationship. In August 2016,

 Kalas made statements accusing Hockenberry of sexual assault and other misconduct

 to work colleagues, an officer with the Lawton Police Department, and a Sexual

 Assault Response Coordinator at Fort Sill. The Army brought formal charges of

 sexual and physical assault against Hockenberry under the Uniform Code of Military

 Justice. The charges were referred to a general court-martial.

       While the court-martial proceedings were pending against him, Hockenberry

 filed a complaint against Kalas in Oklahoma state court, alleging that she

       made false and defamatory allegations against [him] for sexual assault to
       the Lawton Police Department, the Sexual Harassment and Assault
       Response and Prevention Office of the U.S. Army, the U.S. Army Criminal
       Investigation Command, Comanche County District Court, and other
       individuals, colleagues, and friends.
 Aplt. App., Vol. I at 25. The United States Attorney for the Western District of

 Oklahoma (acting as the Attorney General’s designee) certified under § 2679 that

 “Kalas was an employee of the United States acting within the scope of her

 employment at the time of the allegedly negligent or wrongful acts or omissions that

 form the basis of [Hockenberry’s] claims.” Id. at 23. The United States then

 removed Hockenberry’s action to federal court, substituted itself as the defendant in

                                           3
Appellate Case: 21-6055    Document: 010110716126         Date Filed: 07/26/2022        Page: 4



 the place of Kalas, and immediately moved to dismiss the action for lack of

 subject-matter jurisdiction, arguing that it has not waived sovereign immunity as to

 Hockenberry’s claims under the FTCA.

       Hockenberry moved to challenge the United States’ SOE certification and its

 substitution as the defendant. He argued that Kalas’s statements were not made

 within the scope of her employment because they were false and “were fabricated out

 of a vengeful and self-interested desire to destroy his life and career.” Id. at 62.

 Hockenberry accompanied his motion with his own sworn affidavits, the results of a

 polygraph test he had taken, and other evidence he contended supported his

 assertions.

       The United States argued in opposition that, under Army Command Policy and

 the Army’s rules of professional conduct applicable to attorneys, Kalas was required

 to report to appropriate Army personnel a fellow soldier’s sexual assault and other

 misconduct. It asserted that Army policy also recognizes that victims of sexual

 assault may confide in friends or family members before making an official report.

 As to Kalas’s report to the Lawton Police Department, the United States claimed that,

 under Army procedures, persons seeking a Military Protective Order (“MPO”) are

 advised to also seek a civilian protective order. In addition, once an MPO was issued

 against Hockenberry, the Army was required to notify appropriate civilian authorities

 because Kalas did not reside on the military installation and an MPO is not

 enforceable off base.



                                             4
Appellate Case: 21-6055    Document: 010110716126        Date Filed: 07/26/2022     Page: 5



       The United States contended there was only one reasonable conclusion under

 the facts presented: that Kalas acted within the scope of her employment because her

 reports of misconduct served the Army’s interests. It pointed, for example, to

 statements from an Army Colonel who considered Kalas’s use of Army services

 available to her as an alleged victim of sexual assault and her participation in the

 ensuing investigation and prosecution of Hockenberry to be within the scope of her

 duties. The United States also submitted Kalas’s sworn statement that she believed

 she was obligated to report Hockenberry and did so in good faith and in the

 performance of her official duties. It further maintained that Kalas’s decision to

 report served the Army’s interest by maintaining confidence in the military justice

 system in which Hockenberry worked.

       While Hockenberry’s motion was pending in the district court, the

 court-martial proceedings against him concluded with a verdict of acquittal on all

 charges and specifications against him.

       The district court denied Hockenberry’s motion challenging the SOE

 certification. It determined that Kalas was acting within the scope of her

 employment as defined by Oklahoma’s respondeat superior law. The court rejected

 as flawed Hockenberry’s premise that Kalas acted outside the scope of her

 employment by fabricating sexual assault allegations to harm his career. It

 concluded that, under Oklahoma law, an employer may be held responsible for its

 employee’s torts, even if the employee “willfully or maliciously committed the

 wrongs” or “was acting within the scope of authority to do the particular thing

                                             5
Appellate Case: 21-6055    Document: 010110716126        Date Filed: 07/26/2022      Page: 6



 rightfully that was subsequently done in a wrongful manner.” Baker v. Saint Francis

 Hosp., 126 P.3d 602, 605 (Okla. 2005). While acknowledging evidence in the record

 that Kalas had taken umbrage at Hockenberry and that she may have reported with an

 eye toward harming him, the court found that motivation was not the sole moving

 force behind her reporting; rather, the court concluded she was motivated at least in

 part by her employment duties and obligations. In reaching this conclusion, the court

 pointed to Kalas’s sworn statement that she was obligated to report and did so in

 good faith, as well as the Army Colonel’s conclusion that Kalas was acting in the

 scope of her employment. It held that the record does not reasonably reflect that

 Kalas’s report “ar[ose] wholly from some external, independent, and personal

 motive,” Patsy Oil & Gas Co. v. Odom, 96 P.2d 302, 307 (Okla. 1939), and therefore

 that Hockenberry had not met his burden to demonstrate that Kalas’s statements to

 the Army and to the Lawton Police Department accusing him of sexual assault and

 other misconduct were made outside the scope of her employment.

       The district court further held that Hockenberry failed to present specific

 evidence contradicting the SOE certification with respect to Kalas’s statements to

 friends and colleagues because his complaint did not provide sufficient detail

 regarding such statements and he did not explain how the court should consider the

 statements in light of the friends’ and colleagues’ roles in the Army’s investigation of

 Hockenberry.

       Finally, the court further concluded that no hearing was required because only

 one reasonable conclusion could be drawn from the facts.

                                            6
Appellate Case: 21-6055     Document: 010110716126        Date Filed: 07/26/2022     Page: 7



       Having decided that the United States should remain substituted as the

 defendant in this action, the district court then granted the United States’ motion to

 dismiss, holding that it lacked jurisdiction over Hockenberry’s claims under the

 FTCA because the United States has not waived its sovereign immunity for claims

 arising out of the intentional torts that Hockenberry alleged. See 28 U.S.C. § 2680(h)

 (excluding from the United States’ waiver of sovereign immunity under the FTCA

 “[a]ny claim arising out of . . . abuse of process, libel, slander, misrepresentation,

 deceit, or interference with contract rights”).

 II.   Discussion

       Hockenberry appeals, challenging the district court’s holding that Kalas’s

 statements accusing him of sexual assault and other misconduct were made within the

 scope of her employment. He contends the district court erred by assuming the

 veracity of Kalas’s accusations against him and relying upon the evidence of Army

 policies requiring the reporting of sexual assaults and other misconduct. Pointing to

 the evidence he presented that Kalas fabricated her accusations, Hockenberry argues

 that such conduct falls outside the scope of her employment as defined by Oklahoma

 respondeat superior law. He asserts the district court should have either (1) granted

 his motion because the United States presented no contrary evidence, or (2) held a

 hearing before resolving the pivotal question of Kalas’s motivation.

       A.     The Westfall Act and the FTCA

       Under 28 U.S.C. § 2679, commonly referred to as the Westfall Act, federal

 employees are absolutely immune from state-law tort claims that arise “out of acts

                                             7
Appellate Case: 21-6055    Document: 010110716126         Date Filed: 07/26/2022      Page: 8



 they undertake in the course of their official duties.” Fowler v. United States,

 647 F.3d 1232, 1235 (10th Cir. 2011) (internal quotation marks omitted). When a

 civil action is filed against a federal employee in state court, the Attorney General

 may certify that the employee “was acting within the scope of his office or

 employment at the time of the incident out of which the claim arose.” § 2679(d)(2).

 Upon such certification, the Attorney General shall remove the case to federal court,

 the action shall be deemed to be brought against the United States under the FTCA,

 and the United States shall be substituted as the defendant. Id.

       “Once the United States is substituted as the defendant under [the Westfall

 Act], the FTCA is plaintiff’s sole remedy.” Richman v. Straley, 48 F.3d 1139, 1146

 (10th Cir. 1995). The FTCA waives the United States’ sovereign immunity for tort

 actions arising from

       the negligent or wrongful act or omission of any employee of the
       Government while acting within the scope of his office or employment,
       under circumstances where the United States, if a private person, would be
       liable to the claimant in accordance with the law of the place where the act
       or omission occurred.
 28 U.S.C. § 1346(b)(1). Thus, “[o]rdinarily, scope-of-employment certifications

 occasion no contest. While the certification relieves the employee of responsibility,

 plaintiffs will confront instead a financially reliable defendant.” Gutierrez de

 Martinez v. Lamagno, 515 U.S. 417, 422 (1995). But where, as here, a claim falls

 within an exception to the FTCA’s waiver of sovereign immunity, “substitution of

 the United States . . . cause[s] the demise of the action” and the United States’



                                             8
Appellate Case: 21-6055      Document: 010110716126        Date Filed: 07/26/2022        Page: 9



 immunity does not permit a plaintiff to bring the federal-employee defendant back

 into the action. Id.

       The Attorney General’s SOE certification “is conclusive for purposes of

 removal.” Osborn v. Haley, 549 U.S. 225, 231 (2007). But following removal, the

 SOE certification is “subject to de novo review” in the district court. Richman,

 48 F.3d at 1145. In such review, the SOE certification “is prima facie evidence that

 an employee’s challenged conduct was within the scope of his employment. The

 plaintiff then bears the burden of rebutting the scope-of-employment certification

 with specific facts.” Id.

              Under the Westfall Act, a court must identify and resolve any
       disputed issues of fact regarding the employee’s scope of employment. If
       there are disputed issues of fact, the district court should hold such hearings
       as appropriate (including an evidentiary hearing if necessary), and make the
       findings necessary to decide the Westfall certification question.
 Fowler, 647 F.3d at 1241 (citation and internal quotation marks omitted).

       B.     Oklahoma Respondeat Superior Law

       “[S]cope of employment is defined by the respondeat superior law of the state

 where the incident occurred.” Richman, 48 F.3d at 1145 (internal quotation marks

 omitted). Under Oklahoma law,“respondeat superior liability is normally a question

 of fact to be determined . . . from all the surrounding circumstances.” Baker,

 126 P.3d at 606.

       [I]n general terms it may be said that an act is within the course of
       employment if (1) it be something fairly and naturally incident to the
       business, and if (2) it be done while the servant was engaged upon the
       master’s business and be done, although mistakenly or ill advisedly, with a
       view to further the master’s interest, or from some impulse of emotion

                                             9
Appellate Case: 21-6055     Document: 010110716126        Date Filed: 07/26/2022     Page: 10



         which naturally grew out of or was incident to the attempt to perform the
         master’s business, and did not arise wholly from some external,
         independent, and personal motive on the part of the servant to do the act
         upon his own account.
  Ada-Konawa Bridge Co. v. Cargo, 21 P.2d 1, 7 (Okla. 1932) (internal quotation

  marks omitted). Thus, a fact-finder “must decide if [the employee’s] acts were so far

  removed from any work-related endeavor and geared, instead, toward a personal

  course of conduct unrelated to her work so that it would no longer be appropriate to

  hold her employer responsible for her act(s).” Baker, 126 P.3d at 607; see also Tulsa

  Gen. Drivers, Warehousemen, & Helpers Union v. Conley, 288 P.2d 750, 753 (Okla.

  1955) (explaining that whether there was “a complete departure” from an employee’s

  scope of employment requires “the weighing of the extent and nature of the

  deviation, the surrounding facts which characterize and explain it, and the intention

  and purpose of its making”). “Therefore, the purpose or motivation behind [the

  employee’s] act(s) is an important, and potentially an overriding, consideration

  permeating resolution of arriving at a correct answer to the respondeat superior

  question.” Baker, 126 P.3d at 607 (noting the question in that case required

  “determining whether [the employee] engaged in a course of conduct motivated by

  her own personal reasons or, instead, whether she was wholly or partly still engaged

  in some type of misguided attempt to carry out the business of her employer,” id. at

  607 n.5). “If personal motivation was the sole moving force behind the act(s), the

  employer should not be required to respond in damages for her actions[.]” Id. at 608

  n.5.


                                             10
Appellate Case: 21-6055    Document: 010110716126         Date Filed: 07/26/2022      Page: 11



        C.     Standards of Review

        The district court ultimately dismissed Hockenberry’s FTCA claims against

  the United States, as the substituted defendant, for lack of jurisdiction. But he

  contends the court erred in its preceding decision rejecting his challenge to the

  United States’ SOE certification. The district court did not hold an evidentiary

  hearing on that issue because it found that only one reasonable conclusion could be

  drawn from the facts. In doing so, the court cited Nail v. City of Henryetta, 911 P.2d

  914, 918 (Okla. 1996), which held that “[t]he question of whether an employee has

  acted within the scope of employment at any given time is normally a question for

  the jury, except in cases where only one reasonable conclusion can be drawn from the

  facts.” Therefore, we construe the district court’s ruling as deciding the

  scope-of-employment issue in this case as a matter of law. The parties, and other

  courts, agree that we review that legal determination de novo. See, e.g., Bolton v.

  United States, 946 F.3d 256, 260 (5th Cir. 2019); Maron v. United States, 126 F.3d

  317, 326 n.8 (4th Cir. 1997); Coleman v. United States, 91 F.3d 820, 823 (6th Cir.

  1996). We also review de novo the district court’s construction of Oklahoma law.

  Sims v. Great Am. Life Ins. Co., 469 F.3d 870, 884 (10th Cir. 2006).

        Further, we have said that, “[i]f there are disputed issues of fact, the district

  court should hold such hearings as appropriate (including an evidentiary hearing if

  necessary), and make the findings necessary to decide the Westfall certification

  question.” Fowler, 647 F.3d at 1241 (internal quotation marks omitted). But we

  have not decided what standard a court should apply in assessing whether disputed

                                             11
Appellate Case: 21-6055     Document: 010110716126        Date Filed: 07/26/2022       Page: 12



  issues of fact exist. Other courts have applied “the genuine-issue-of-material-fact

  standard used at summary judgment, interpreting the evidence in the light most

  favorable to the party opposing substitution [of the United States as the defendant].”

  Kearns v. United States, 23 F.4th 807, 812 (8th Cir. 2022); see also Day v. Mass. Air

  Nat’l Guard, 167 F.3d 678, 686 (1st Cir. 1999); Taboas v. Mlynczak, 149 F.3d 576,

  581-82 (7th Cir. 1998); Melo v. Hafer, 13 F.3d 736, 747 (3d Cir. 1994).

        This is because briefing and evidence about a contested substitution [of the
        United States] is akin to summary judgment: just as the court would deny
        the summary judgment motion if a genuine issue of material fact exists and
        proceed to trial, the court here should proceed to an evidentiary hearing,
        where the court takes the role of fact-finder to resolve those issues of
        material fact.
  Kearns, 23 F.4th at 812. Neither party argues that a different standard applies. We will

  proceed by applying the genuine-issue-of-material-fact standard in reviewing the district

  court’s decision not to conduct an evidentiary hearing on Hockenberry’s motion

  challenging the SOE certification.

        D.     Hockenberry’s Contentions

        Hockenberry first asserts that the district court should have granted his motion

  challenging the SOE certification because the United States presented no evidence

  contradicting his evidence that Kalas fabricated her accusations of sexual assault and

  other misconduct against him with a motive to harm him. But this contention




                                             12
Appellate Case: 21-6055     Document: 010110716126         Date Filed: 07/26/2022    Page: 13



  overlooks that the United States submitted Kalas’s sworn statement that her reports

  of sexual assaults and other misconduct by Hockenberry were made in good faith.

        Hockenberry alternatively maintains that the evidentiary record presented

  disputed fact issues that required a hearing. We agree. Hockenberry does not dispute

  that Army policies require the truthful reporting of sexual assaults and other

  misconduct. But under Oklahoma law, whether Kalas’s statements were made within

  the scope of her employment depends on whether they “ar[o]se wholly from some

  external, independent, and personal motive” on her part “to do the act upon [her] own

  account.” Ada-Konawa Bridge Co., 21 P.2d at 7 (internal quotation marks omitted).

  In Baker, for example, the Oklahoma Supreme Court reversed a summary judgment

  ruling that a daycare employee was acting within the scope of her employment when

  she hit the head of an infant in her care against a shelf. 126 P.3d at 608. The court

  presented the question as whether that act was “in whole or in part a misguided

  attempt to quiet the infant or . . . a conscious attempt to harm or injure the child

  because of [the employee’s] own personal irritation or annoyance at the child?” Id.

  at 607.

        Here we find no basis for the district court’s conclusion that it could decide the

  SOE issue as a matter of law, per Nail, 911 P.2d at 918, on the ground that only one

  reasonable conclusion as to Kalas’s motivation could be drawn from the facts. If

  Kalas fabricated her reports of misconduct, a reasonable conclusion could be drawn

  that she was wholly motivated by an external, personal purpose and therefore acted

  outside of the scope of her employment in making the statements. See Ada-Konawa

                                              13
Appellate Case: 21-6055     Document: 010110716126        Date Filed: 07/26/2022        Page: 14



  Bridge Co., 21 P.2d at 7; cf. N.H. v. Presbyterian Church (U.S.A.), 998 P.2d 592, 599

  (Okla. 1999) (holding a minister was acting outside the scope of his employment as a

  matter of law when he molested children “for his own personal gratification rather

  than for any religious purpose”). In a case presenting fabrication allegations similar

  to Hockenberry’s, another district court considered whether an active member of the

  Navy acted within the scope of her employment when she accused a fellow sailor of

  sexual harassment. See Loehndorf v. United States, No. C14-0106JLR, 2014 WL

  3752120, at *2-3 (W.D. Wash. July 30, 2014) (unpublished). Applying Washington

  respondeat superior law,1 the court described the scope-of-employment issue in that

  case as follows:

        [I]f there was behavior constituting sexual harassment or if [the federal
        employee] reasonabl[y] perceived that there was, [the employee’s] conduct
        was within the scope of her employment. On the other hand, if [the
        employee] fabricated the allegations, as [the plaintiff] alleges, her actions
        were outside the scope of her employment. In that scenario, [the employee]
        would have had no duty to report to her supervisors, and would have been
        acting purely in her own self-interest. If this were the case, certification
        would be improper.
  Id. at *3 (citations omitted). Consistent with the district court’s reasoning in

  Loehndorf, the United States does not contend that false reports of misconduct,

  lodged solely to damage a fellow soldier’s life and career, nonetheless serve the




        1
          The court held that “[u]nder Washington law, an employee acts within the
  scope of his employment, even if his acts are contrary to instructions or constitute
  intentional torts, when he is engaged in the performance of the duties required of him
  by his contract of employment or when he is engaged at the time in the furtherance of
  the employer’s interest.” Loehndorf, 2014 WL 3752120, at *2 (brackets and internal
  quotation marks omitted).
                                             14
Appellate Case: 21-6055     Document: 010110716126        Date Filed: 07/26/2022     Page: 15



  Army’s interests. Yet both the United States and the district court assumed the

  veracity of Kalas’s reports in their scope-of-employment analyses.

        The district court acknowledged, but rejected as flawed, Hockenberry’s

  argument that Kalas’s reports, if fabricated, fell outside the scope of her employment.

  Its reasoning for that conclusion is unclear. The court quoted statements by the

  Supreme Court in Osborn v. Haley, 549 U.S. 225 (2007). In Osborn, the Court

  initially addressed an issue not raised in this case: whether the Attorney General can

  certify that a federal officer was acting within the scope of his employment when the

  officer denies the occurrence of the allegedly tortious conduct claimed by the

  plaintiff. Id. at 230. The Court held that certification can properly be based on the

  United States’ understanding of the facts that differs from the plaintiff’s allegations.

  Id. at 231. This is so because “the Attorney General’s certification is the first, but

  not the final word on whether the federal officer is immune from suit and,

  correlatively, whether the United States is properly substituted as defendant.” Id. at

  246 (internal quotation marks omitted). Continuing to address the question of the

  Attorney General’s initial SOE certification, the Court further reasoned that “it would

  make scant sense to read the [Westfall] Act as leaving an employee charged with an

  intentional tort to fend for himself when he denies wrongdoing and asserts he

  engaged only in proper behavior occurring wholly within the scope of his office or

  employment.” Id. at 248 (footnote and internal quotation marks omitted).

        The language in Osborn that the district court quoted was directed to the

  Court’s holding that a plaintiff’s allegations do not control the Attorney General’s

                                             15
Appellate Case: 21-6055     Document: 010110716126         Date Filed: 07/26/2022     Page: 16



  initial SOE certification decision. The district court appears to have misconstrued

  Osborn as permitting it—after Hockenberry challenged the SOE certification—to

  disregard his evidence of fabrication as it related to Kalas’s motivation and to rely

  solely on the United States’ contrary understanding of those facts. Nothing in

  Osborn supports that conclusion. Rather, the Court proceeded to discuss a district

  court’s “greater factfinding role . . . . [w]hen Westfall Act immunity is in dispute”—

  as it was in this case. Id. at 253 n.18. At this stage of the proceedings, “a district

  court is called upon to decide who the proper defendant is: the named federal

  employee, or the United States.” Id. Thus, contrary to the district court’s apparent

  conclusion, Osborn instructs that once an SOE certification is challenged, the district

  court must resolve factual disputes and cannot simply defer to the United States’

  understanding of the facts.2 Moreover, the Court recognized the possibility for

  overlap, mainly in cases alleging intentional torts, between the validity of the SOE

  certification and the merits of a plaintiff’s claim, as well as the potential need for the

  district court to make a credibility determination. Id. at 251-52 & n.15 (noting “the

  issue [in Osborn] that goes to the heart of the merits, as well as to the validity of the

  [SOE certification], will likely turn on the credibility of [the plaintiff and the named

  federal employee]” (internal quotation marks omitted)); see also Loehndorf,

  2014 WL 3752120, at *3 (noting that deciding the scope-of-employment question


         2
           In addition to Osborn, the district court cited an unpublished decision from
  another circuit, which appears to have misconstrued Osborn in the same manner, and
  in any event applied Vermont rather than Oklahoma law. See Bowles v. United
  States, 685 F. App’x 21, 23-25 (2d Cir. 2017).
                                              16
Appellate Case: 21-6055     Document: 010110716126        Date Filed: 07/26/2022      Page: 17



  “require[d] examining issues that go to ‘the heart of the merits’ of [that] case”

  (quoting Osborn, 549 U.S. at 251)).

        The district court also concluded that Hockenberry failed to carry his burden

  of altering the status quo. See Richman, 48 F.3d at 1145 (stating that the SOE

  certification “is prima facie evidence that an employee’s challenged conduct was

  within the scope of his employment”). We have described the plaintiff’s burden as

  requiring him to “rebut[] the scope-of-employment certification with specific facts.”

  Id. Aside from its reliance on Osborn to conclude that Hockenberry’s central

  premise was flawed, the district court did not explain why Hockenberry’s evidence of

  fabrication, if believed, did not provide specific facts that would be sufficient to rebut

  the SOE certification. On appeal, the United States merely repeats the district court’s

  conclusion and provides no analysis of the evidence.

        In Loehndorf, the district court held an evidentiary hearing and made findings

  of fact based upon the documentary evidence and testimony (including as to

  credibility), 2014 WL 3752120, at *4-7, then ultimately concluded the plaintiff had

  not met his burden of proving that the employee “fabricated her sexual harassment

  allegations or otherwise acted outside the scope of her employment,” id. at *8. In

  light of the relevance of the employee’s motivation under Oklahoma respondeat

  superior law and the disputed fact issues apparent from the record, the district court’s

  conclusion that Hockenberry failed to rebut the SOE certification was premature

  prior to an evidentiary hearing. When Hockenberry’s motivation evidence is

  properly taken into account, more than one reasonable conclusion could be drawn

                                             17
Appellate Case: 21-6055      Document: 010110716126      Date Filed: 07/26/2022     Page: 18



  from the facts. And as in Osborn, see 549 U.S. at 251-52 & n.15, the validity of the

  SOE certification in this case may overlap with the merits of Hockenberry’s claims

  and will likely turn on a credibility determination. Therefore, because disputed fact

  issues precluded it from deciding the SOE issue as a matter of law, the district court

  erred in concluding that a hearing on the matter was not necessary. See Kearns,

  23 F.4th at 812 (“Where there is an issue of material fact, conducting an evidentiary

  hearing is critical.”).3

  III.   Conclusion

         The district court’s order and its judgment dismissing this action for lack of

  jurisdiction are reversed, and its order denying Hockenberry’s motion challenging the

  SOE certification is vacated. The case is remanded to the district court for further

  proceedings consistent with this Opinion, including an evidentiary hearing on

  Hockenberry’s challenge to the SOE certification.4 The court filings provisionally

  sealed on the parties’ unopposed motions shall remain sealed.




         3
          In light of our ruling that the district court erred by not holding an
  evidentiary hearing on Hockenberry’s motion challenging the SOE certification, we
  need not address the parties’ arguments regarding the district court’s conclusion that
  Hockenberry failed to demonstrate that Kalas’s statements to friends and colleagues
  were not made in the scope of her employment. We note only that the proper focus is
  on the evidence rather than any lack of detail in the allegations in Hockenberry’s
  complaint.
         4
          Hockenberry may request to conduct limited discovery prior to the
  evidentiary hearing. See Fowler, 647 F.3d at 1235. The district court should
  determine in the first instance whether and to what extent discovery should be
  allowed.
                                             18